UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. Corporate America CU ­ Short Duration Fund Semi-Annual Report www.corpamfunds.org June 30, 2011 CORPORATE AMERICA CU SHORT DURATION FUND August 18, 2011 Dear Shareholders: As the portfolio manager, I want to welcome you to the Corporate America CU Short Duration Fund (the “Fund”), which launched on May 26, 2011. Financial markets around the globe are in turmoil.During the Second Quarter 2011, we saw the sovereign debt crisis in Europe which demonstrated that the Euro market has long tentacles.As financial markets everywhere focus on “what if” scenarios, fear seems to have increased dramatically.When the end of the government purchase of Treasury securities is added into this equation, the result is a changed marketplace.There is generally a shift to perceived safety in such an environment. The 10-year Treasury yield fell to about 3.15%.Moderating economic growth seems to be the “take-away” this Quarter.Reports on employment, manufacturing, housing and consumer spending did not meet the expectations of experts.With all this financial uncertainty, it would seem an inauspicious time to start a Fund.But in reaction to this environment, high quality and high yield segments of the bond market posted gains. For the month ending June 30, 2011, the Fund provided an annualized distribution yield of 1.11% and an annualized 30-day SEC yield of 2.13%.Total Return (which reflects the performance of the Fund at the Net Asset Value of class X shares, with all distributions reinvested) was .39% for the month of June, and .21% since inception (May 26, 2011).However, because the Fund is so new, we believe that Total Return does not represent an appropriate measure of performance for the Fund at this time. (Total Return will be a more appropriate performance measure once the Fund has 12 months of returns, in our opinion.)But because it is the Total Return performance that is comparable to the benchmark, we mention Total Return performance for the narrow purpose of providing Shareholders with a comparison of the performance of the Fund to its benchmark. The benchmark for the Fund is the BofA Merrill Lynch 3-Month Treasury Bill Index; as of June 30, 2011, the benchmark index posted the following results: .01% for the month of June and .01% since inception of the Fund.Therefore, when measuring performance based on Total Return, the Fund outperformed its benchmark by .38% during the month of June, and by .20% since inception. Market Outlook We believe the market will continue to stay in a period of historically low interest rates.Economic indicators are such that we do not expect any meaningful change to treasury yields, and no significant growth in the near future.The outlook for the third quarter 2011 is still in doubt.The U.S. economy is still uncertain.S&P threatened to downgrade U.S. government debt and they followed through with their threat.Spain has now been added to the list of potential problem sovereign debt issuers.Greece is still a problem.The Fed has committed to keep the Fed Funds rate “exceptionally low” for an “extended time.”The market is still trying to assimilate the data on the downgrade and has not found a balance yet.With the downgrade in U.S. debt, there is new doubt as to the “risk free” nature of such investments.This could have consequences throughout the bond market. Portfolio Review During the Quarter, the Fund portfolio was comprised entirely of Government Agencies.At June 30, 2011, the Corporate America CU Short Duration Fund portfolio was comprised exclusively of ten (10) positions in floating 1 CORPORATE AMERICA CU SHORT DURATION FUND rate Small Business Association (“SBA”) Loan Pools. These positions were included in the portfolio when the fund was launched, and these positions remained constant during the quarter.The positive performance of the Fund, as compared to the benchmark, is attributable to negligible economic impact on Agencies, as compared to Treasuries, during the Quarter.The Fund’s average portfolio duration at June 30, 2011 was 0.30 years. Fund Outlook As new money comes into the Fund, we will consider investing in term or auction rate floating rate securities, especially Federal Family Education Loan Program (“FFELP”) securities because of potentially higher yields.FFELP securities are a public-private partnership, with private sector lenders funding loans that are guaranteed, in whole or in part, by the U.S. Department of Education.The amount of the principal and interest guaranteed by the Department of Education fluctuates from 75% to 100% depending upon when the loan was made and the default percentage of the lender.FFELP securities are a permissible product for credit unions to invest, and are included among the permissible products outlined in the Fund prospectus. Because the Department of Education may not guarantee the entire loan, in the event of a default, the securities may lose value.From a risk standpoint however, we view FFELP securities to be a substantially similar credit when compared to other Agencies; the market views this a bit differently, which translates to additional yield potential. Conclusion We may shift the focus of securities in the Fund over the next quarter as we consider diversifying into other types of credit union permissible debt products.As we seek quality, we will balance that search with a search for a reasonable return. We value your trust in this effort. Sincerely, Thomas D. Bonds Portfolio Manager Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.The fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings and is more exposed to individual security volatility than a diversified fund.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Not federally insured / Not a credit union obligation / Not credit union guaranteed / May lose value. The BofA Merrill Lynch 3-month U.S. Treasury Bill Index is comprised of a single U.S. Treasury issue with approximately three months to final maturity, purchased at the beginning of each month and held for one full month.At the end of the month, that issue is sold and rolled into a newly selected issue.It is not possible to invest directly in an index. Opinions expressed are those of the Fund’s Adviser and are subject to change, are not guaranteed and should not be considered investment advice. This Shareholder Letter must be preceded or accompanied by a current prospectus. Quasar Distributors, LLC, Distributor 2 CORPORATE AMERICA CU SHORT DURATION FUND Expense Example (Unaudited) June 30, 2011 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (May 26, 2011 – June 30, 2011). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (05/26/11) Value (06/30/11) (05/26/11 to 06/30/11) Corporate America CU Short Duration Actual(2) Corporate America CU Short Duration Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the period since inception of 0.49%, multiplied by the average account value over the period, multiplied by the number of days in the period since inception/365 (to reflect the period since inception). Based on the actual returns for the period from inception, May 26, 2011 through June 30, 2011 of 0.21%. 3 CORPORATE AMERICA CU SHORT DURATION FUND Sector Allocation (% of net assets) as of June 30, 2011(1) (Unaudited) Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 4 CORPORATE AMERICA CU SHORT DURATION FUND Schedule of Investments (Unaudited) June 30, 2011 Description Par Value U.S. GOVERNMENT AGENCY ISSUES* – 98.9% Small Business Administration Pool 3.075%, 07/25/2015, #508923 $ $ 3.515%, 07/25/2017, #508860 4.325%, 07/25/2019, #508933 3.075%, 08/25/2020, #508897 3.075%, 01/25/2022, #508962 2.325%, 08/25/2027, #508991 2.575%, 06/25/2030, #508940 2.575%, 10/25/2035, #508904 2.625%, 10/25/2035, #508936 2.875%, 02/25/2036, #508902 Total U.S. Government Agency Issues (Cost $41,002,290) Shares MONEY MARKET FUND – 0.2% Invesco Treasury Portfolio, 0.020% (Cost $100,000) Total Investments – 99.1% (Cost $41,102,290) Other Assets and Liabilities, Net – 0.9% Total Net Assets – 100.0% $ * Variable Rate Security – The rate shown is the rate in effect as of June 30, 2011 See Notes to the Financial Statements 5 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Assets and Liabilities (Unaudited) June 30, 2011 ASSETS: Investments, at current value (Cost $41,102,290) $ Receivable for investment securities sold Interest receivable Prepaid expenses Total assets LIABILITIES: Payable to Adviser Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital Stock $ Distributions in excess of net investment income ) Net unrealized appreciation on investments Net Assets $ Shares outstanding, unlimited number of shares authorized without par value Net asset value, redemption price and offering price per share $ See Notes to the Financial Statements 6 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Operations (Unaudited) For the Period Ended June 30, 2011(1) INVESTMENT INCOME: Interest income $ Total investment income EXPENSES: Federal and state registration fees Fund administration & accounting fees Investment adviser fees Audit Fees Transfer agent fees Custody fees Trustee fees Other Legal fees Compliance fees Postage & printing fees Total expenses before reimbursement Less: reimbursement from Investment Adviser ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments — Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Inception date of the fund was May 26, 2011. See Notes to the Financial Statements 7 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Changes in Net Assets For The Period Ended June 30, 2011(1) (Unaudited) OPERATIONS: Net investment income $ Net realized gain on investments — Net change in unrealized appreciation on investments. Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) From net realized gains — Total distributions to shareholders ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period, including distributions in excess of net investment income of ($11,535) $ TRANSACTIONS IN SHARES: Shares sold Shares issued to holders in reinvestment of dividends Shares redeemed — Net increase Inception date of the fund was May 26, 2011. See Notes to the Financial Statements 8 CORPORATE AMERICA CU SHORT DURATION FUND Financial Highlights For a Fund share outstanding throughout the period. For the Period Ended June 30, 2011(1) (Unaudited) PER SHARE DATA: NET ASSET VALUE: Beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) Dividends from net capital gains — Total distributions ) NET ASSET VALUE: End of period $ TOTAL RETURN %(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of net investment income to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Portfolio turnover rate 0 %(2) Inception date of the fund was May 26, 2011. Not annualized Annualized See Notes to the Financial Statements 9 CORPORATE AMERICA CU SHORT DURATION FUND Notes to Financial Statements (Unaudited) June 30, 2011 1.ORGANIZATION The Corporate America CU Short Duration Fund (the “Fund”) is a non-diversified series of Managed Portfolio Series (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company.The fund currently offers one class, the Institutional Class.The investment objective of the Fund is to provide high current income to the extent consistent with the preservation of capital and the maintenance of liquidity by investing in obligations authorized under the Federal Credit Union Act, as determined by Corporate Financial Solutions, Inc. (the “Adviser”).The Fund commenced operations on May 26, 2011. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund intends to meet the requirements of subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund.Therefore, no federal income or excise tax provision is required.As of June 30, 2011, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the consolidated statement of operations.During the period the Fund did not incur any interest or penalties.Generally, tax authorities can examine all the tax returns filed for the last three years. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. Dividends and Distributions – Distributions from net investment income are declared daily and are payable in cash or reinvested in additional shares of the Fund at net asset value on the last business day of each month.Any net realized capital gains on sales of the Fund’s securities are distributed to shareholders at least annually.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 10 CORPORATE AMERICA CU SHORT DURATION FUND Notes to Financial Statements (Unaudited) – Continued June 30, 2011 Events Subsequent to Period End – Management has evaluated Fund related events and transactions that occurred subsequent to June 30, 2011, through the date of issuance of the Funds’ financial statements.There were no events or transactions that occurred during this period that materially impacted the amounts or disclosures in the Fund’s financial statements. 3.SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Corporate Bonds – Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. U.S. Government & Agency Securities – U.S. government & agency securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.U.S. government and agency securities are categorized in level 1 or level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. Short-Term Notes – Short-term notes which mature in less than 60 days are valued at amortized cost (unless the Board of Trustees determines that this method does not represent fair value).Short-term notes which mature after 60 days are valued at market.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. 11 CORPORATE AMERICA CU SHORT DURATION FUND Notes to Financial Statements (Unaudited) – Continued June 30, 2011 Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of June 30, 2011: Level 1 Level 2 Level 3 Total U.S. Government Agency Issues $
